DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in a telephonic conversation with Aly Dossa (Reg. 63,372) on July 20, 2021.
The application has been amended as follows: 
8. (Currently Amended) A system for processing backup generation requests, the system comprising:
a production host comprising a processor and executing a virtual machine and a production agent, wherein the virtual machine and the production agent are executing on the processor; and
a backup storage configured to store backups;
wherein the production agent, when executed by the processor, is configured to:
receive a backup generation request;
in response to receiving the backup generation request:
identify a backup to transfer to the backup storage, wherein the backup comprises a plurality of data blocks stored in persistent storage on the production host;

divide the backup into a plurality of sub-portions based on at least the offset table and bandwidths associated with at least two data streams,
wherein a sub-portion of the plurality of sub-portions comprises at least two of the plurality of data blocks,
wherein the at least two of the plurality of data block are associated with the sub-portion based on the offset table specifying that the at least two of the plurality of blocks are contiguously located the persistent storage on the production host;
transfer, using the at least two data streams, at least two of the plurality of sub-portions to the backup storage,
wherein all data blocks associated with the sub-portion are transferred using a data stream of the at least two data streams, and
wherein each of the at least two data streams is associated with a distinct portion of a container on the backup storage,
wherein the at least two data streams transfer data blocks in parallel to the container, and
transferring the offset table to the backup storage.

With regard to the claims not specifically recited above, the status and content of such claims remains unchanged from the most recently filed set of claims dated January 29, 2021.

Allowable Subject Matter
Claim1-6, 8-13 and 15-22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702.  The examiner can normally be reached on Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        July 22, 2021